Ordered by Consent of Andrew Rutledge Esq. of Councel for the Complainant in this Cause as of Charles Pinckney Esq. of Councel for the Defendants, That three Several Commissions do issue directed to certain Commissioners In London Bristol and Liverpool in great Britain, and impowering them to Examine and take the Depositions of Witnesses to be exhibited before them as well on the part of the Complainants as the Defendants in this Cause on Such Interrogatories as shall be formed and put agreeable to the Matter in Dispute between the said Parties.
Andw Rutledge
C Pinckney
Alexr Stewart Deputy Register in Chancery